DETAILED ACTION
This is a non-final Office action for Application 17/701,450 filed 03/22/2022.

Status of Claims
Claims 1-20 are pending;
Claims 1-20 are original;
Claims 1-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
The word "SPRINKER" in the title of the invention appears to be --SPRINKLER--.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 06/15/2022 have been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features "a pin" (claim 6, line 2) and "a rotational axis of the lever is eccentric relative to a periphery of the cam surface" (claim 8, lines 1 and 2) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "322" (paragraph 0054, line 2); "352" (paragraph 0056, line 3); "397" (paragraph 0060, line 3); "497" (paragraph 0068, line 2).
The drawings are objected to because of the following informalities:
Figure 7 – The reference line for the reference number "318" is missing.
Figure 8 – The reference number "393" appears to be --383--.
Figure 9 – There are three different elements designated with the reference number "372."  As best understood, the uppermost "372" appears to be correct, the middle "372" appears to be --352--, and the lowermost "372" appears to be --397--.
Figure 12 – There are two different elements designated with the reference number "460."  
Figures 12 and 13 – There are two different elements designated with the reference number "472."  As best understood, the reference number "472" in Figure 13 appears to be --497--.
Figure 15 – The reference number "560" is not in the specification.
Figure 16 – The reference number "588" appears to be --583--.
Figure 16 – The reference number "569" appears to be --564--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
Page 1, above the header "CROSS-REFERENCE TO RELATED APPLICATIONS," the word "SPRINKER" in the title of the invention appears to be --SPRINKLER--.  
Appropriate correction is required.


Claim Objections
Claims 1, 2, 6, and 17 are objected to because of the following informalities:
Claim 1, line 10, "and second plate" appears to be --and the second plate--.
Claims 2 and 17, line 1, the semicolon appears to be a colon.
Claim 6, line 2, the term "rotates" denotes actual movement and should be functionally recited as --is rotatable-- or the like.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation "a first rod end" is recited twice, e.g., in claim 2 (line 2) and claim 5 (lines 1 and 2).  Since claim 5 indirectly depends from claim 2, it is not clear as to whether the limitation "a first rod end" in claim 2 and the limitation "a first rod end" in claim 5 refer to the same first rod end or different first rod ends.  The applicant is advised to clarify the instant limitations.  Appropriate correction is required. 
Regarding claim 10, the limitations "the first plate comprises a hanger member oriented at the first end" in lines 1 and 2 are indefinite because, as best understood, the "hanger member" (378) is not a structural component of the "first plate" (323) based on the disclosure.  As shown in Figure 7, the "hanger member" (378) simply extends from the first end (324) of the "first plate" (323).  Also, the specification states that "the hanger member 378 may include a free end 385 and a secured end 386, which is integrally formed with the first end 324 of the first plate 323" (paragraph 0061, lines 8-10).  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Regarding claim 10, the limitations "a first parallel wall" and "a second parallel wall" in lines 2 and 3 are indefinite because it is not clear as to which recited structure each of the "first parallel wall" and the "second parallel wall" is parallel to.  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Regarding claim 10, there is insufficient antecedent basis for the limitation "the hanger openings" (line 4) in the claim.  As best understood, there is only one hanger opening recited in line 3, i.e., "a hanger opening."  Does claim 10 recite one hanger opening, i.e., "a hanger opening" in line 3, wherein the hanger opening is "formed through each of the first parallel wall and the second parallel wall" in lines 3 and 4?  Or does the applicant intend to claim two hanger openings, wherein the two hanger openings include a first hanger opening and a second hanger opening, wherein the first hanger opening is formed through the first parallel wall and the second hanger opening is formed through the second parallel wall?  The applicant is advised to clarify the instant limitations.  Appropriate correction is required. 
Claims 6-8, 11, and 12 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (US 9,004,422 B2) in view of Silcox et al.                  (US 8,413,734 B2), hereinafter Silcox.
Regarding claim 1, Feenstra discloses a fire sprinkler support assembly (14, 16, 20, 200, figs 1 & 10) comprising: a beam (14, fig 1, col 6, lines 5-9) defining a first side (14a, fig 1, see annotation, the inner side of the beam 14) and a second side (14b, fig 1, see annotation, the outer side of the beam 14); a bracket bar (16, fig 10); and a bracket assembly (200, fig 10) coupled to an end (16a, fig 10, see annotation, the left distal end of the bracket bar 16) of the bracket bar, the bracket assembly including: a first plate (212, 214, fig 11a) oriented substantially perpendicular to the bracket bar (see Figures 10 and 11b), the first plate having a first end (212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214; alternatively, for claim 14, 214a, fig 11a, see annotation, the lower end of the vertical portion 214 of the first plate 212, 214) coupled to the bracket bar and a second end (214a, fig 11a, see annotation, the lower end of the vertical portion 214 of the first plate 212, 214; alternatively, for claim 14, 212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214) coupled to the beam; a second plate (220, fig 12a) movable relative to the first plate (see Figure 10, see col 6, lines 12-25); and a fastening assembly (218, fig 10) coupling the first plate to the second plate (see Figure 10), the fastening assembly operable to adjust a distance between the first plate and second plate (see Figures 1 and 10, see col 6, lines 12-25).

    PNG
    media_image1.png
    438
    635
    media_image1.png
    Greyscale




[AltContent: connector][AltContent: textbox (16a – End)][AltContent: connector][AltContent: connector][AltContent: textbox (143 – Rim)][AltContent: connector][AltContent: textbox (14b – Second Side)][AltContent: textbox (14a – First Side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (141 – Flange)]


[AltContent: textbox (142 – Web)]








    PNG
    media_image2.png
    513
    747
    media_image2.png
    Greyscale


[AltContent: textbox (200 – Bracket Assembly)][AltContent: connector]



[AltContent: textbox (210a – Bolt)][AltContent: connector][AltContent: connector][AltContent: textbox (210b – Wing Nut)]





[AltContent: connector][AltContent: connector][AltContent: textbox (212a – First End)]
    PNG
    media_image3.png
    414
    253
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    424
    229
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: textbox (238a – Free End)]
[AltContent: textbox (234a – Nut)]
[AltContent: textbox (233a – Second Fastener Opening)]
[AltContent: connector]

[AltContent: connector]
[AltContent: textbox (214a – Interior Surface)]
[AltContent: textbox (214a – Second End)]


Feenstra does not disclose the fire sprinkler support assembly, (1) wherein the second plate is rotatable relative to the first plate, (2) the fastening assembly is a lever assembly coupling the first plate to the second plate, the lever assembly operable to adjust a distance between the first plate and the second plate.
With respect to the missing limitations (1) above, Silcox teaches a fire sprinkler support assembly (302, fig 3) comprising: a cross portion (305, fig 3); and a bracket assembly (308, fig 4) coupled to an end of the cross portion (see Figures 3 and 4), the bracket assembly including: a first plate (404, fig 4) oriented substantially perpendicular to the cross portion (see Figures 3 and 4), the first plate having a first end (402, fig 4) and a second end (428, fig 4); a second plate (406, fig 4) rotatable relative to the first plate (see Figures 5a and 5b, see col 6, lines 54-61); wherein: a plate opening (422, fig 4) is formed through the first plate between the first end and the second end (see Figure 4); the second plate defines a first plate end (430, fig 4) extending through the plate opening (see Figures 5a and 5b, see col 6, lines 54-61); and the second plate is rotatable relative to the first plate at the plate opening (see Figures 5a and 5b, see col 6, lines 54-61). 








    PNG
    media_image5.png
    724
    1076
    media_image5.png
    Greyscale









Feenstra and Silcox are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the angularly extending portion (Feenstra: 212, fig 11a) of the first plate (Feenstra: 212, 214, fig 11a) with a plate opening (Silcox: 422, fig 4) between the first end (Feenstra: 212a, fig 11a, see annotation; alternatively, for claim 14, 214a, fig 11a, see annotation) of the first plate and the second end (Feenstra: 214a, fig 11a, see annotation; alternatively, for claim 14, 212a, fig 11a, see annotation) of the first plate and to reconfigure the first plate end (Feenstra: 230, fig 12a) of the second plate (Feenstra: 220, fig 12a) to extend through the plate opening (Silcox: see Figures 5a and 5b, see col 6, lines 54-61), such that the second plate is rotatable relative to the first plate at the plate opening (Silcox: see Figures 5a and 5b, see col 6, lines 54-61), as taught by Silcox.  The motivation would have been to allow the second plate to easily align with the first plate to facilitate convenient assembly of the threaded fastener through the first and second plates.
With respect to the missing limitations (2) above, Silcox teaches a fire sprinkler support assembly (602, fig 7) comprising: a bracket bar (605, fig 7); and a bracket assembly (608, fig 8) coupled to an end of the bracket bar (see Figures 7 and 8), the bracket assembly including: a first plate (706, fig 8) oriented substantially perpendicular to the bracket bar (see Figures 7 and 8); a second plate (704, fig 8) movable relative to the first plate (col 11, lines 16-25); and a lever assembly (708, fig 8) coupling the first plate to the second plate (see Figure 6, see col 11, lines 16-25), the lever assembly comprising a rod (710, fig 8) and a lever (714, fig 8), the lever assembly operable to adjust a distance between the first plate and the second plate (see Figure 6, see col 11, lines 16-25); wherein: the first plate includes a threaded fastener opening (713, fig 8); the second plate includes an unthreaded fastener opening (712, fig 8); and the lever is in contact with the second plate (see Figure 7).

    PNG
    media_image6.png
    772
    610
    media_image6.png
    Greyscale



[AltContent: textbox (710a – First Rod End)]
[AltContent: textbox (714a – Free End)][AltContent: connector]


[AltContent: connector]



Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fastening assembly (Feenstra: 218, fig 10) as a lever assembly (Silcox: 708, fig 8) coupling the first plate (Feenstra: 212, 214, fig 11a) to the second plate (Feenstra: 220, fig 12a), the lever assembly comprising a rod (Silcox: 710, fig 8) and a lever (Silcox: 714, fig 8), and to provide the first plate with a threaded fastener opening (Feenstra: 234, fig 12b) and the second plate with an unthreaded fastener opening (Feenstra: 216, fig 11a), such that the lever is in contact with the second plate (Silcox: see Figure 7), and the lever assembly is operable to adjust a distance between the first plate and the second plate (Silcox: see Figure 6, see col 11, lines 16-25), as taught by Silcox.  The motivation would have been to facilitate easy actuation of the fastening assembly by pulling or pushing a lever, thereby allowing easy use of the bracket assembly.  Therefore, it would have been obvious to combine Feenstra and Silcox to obtain the invention as specified in claim 1.
Accordingly, Feenstra, as modified by Silcox with respect to claim 1, teaches a fire sprinkler support assembly (Feenstra: 14, 16, 20, 200, figs 1 & 10) comprising: a beam (Feenstra: 14, fig 1, col 6, lines 5-9) defining a first side (Feenstra: 14a, fig 1, see annotation, the inner side of the beam 14) and a second side (Feenstra: 14b, fig 1, see annotation, the outer side of the beam 14); a bracket bar (Feenstra: 16, fig 10); and a bracket assembly (Feenstra: 200, fig 10) coupled to an end (Feenstra: 16a, fig 10, see annotation, the left distal end of the bracket bar 16) of the bracket bar, the bracket assembly including: a first plate (Feenstra: 212, 214, fig 11a) oriented substantially perpendicular to the bracket bar (Feenstra: see Figures 10 and 11b), the first plate having a first end (Feenstra: 212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214; alternatively, for claim 14, 214a, fig 11a, see annotation, the lower end of the vertical portion 214 of the first plate 212, 214) coupled to the bracket bar and a second end (Feenstra: 214a, fig 11a, see annotation, the lower end of the vertical portion 214 of the first plate 212, 214; alternatively, for claim 14, 212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214) coupled to the beam; a second plate (Feenstra: 220, fig 12a) rotatable relative to the first plate (Silcox: see Figures 5a and 5b, see col 6, lines 54-61); and a lever assembly (Feenstra: 218, fig 10, as modified by, Silcox: 708, fig 8) coupling the first plate to the second plate (Silcox: see Figure 6, see col 11, lines 16-25), the lever assembly operable to adjust a distance between the first plate and second plate (Silcox: see Figure 6, see col 11, lines 16-25).
Regarding claim 2, wherein; the lever assembly comprises a lever (Silcox: 714, fig 8) connected to a first rod end (Silcox: 710a, fig 8, see annotation, the end of the rod 710 coupled to the lever 714) of a rod (Silcox: 710, fig 8); and the rod is oriented substantially perpendicular to the first plate (Silcox: see Figures 7 and 8).
Regarding claim 3, wherein the rod engages a first fastener opening (Feenstra: 233a, fig 12a, see annotation, the inner opening formed on the inner surface of the vertical segment 233, also see Figure 12b for better view; rearranged as a result of modification with Silcox with respect to claim 1) in the first plate and a second fastener opening (Feenstra: 216, fig 11a; rearranged as a result of modification with Silcox with respect to claim 1) in the second plate.


Regarding claim 4, wherein the rod is a threaded bolt (Silcox: 710, fig 8), and wherein the bracket assembly further comprises a nut (Feenstra: 234a, fig 12a, see annotation, the protruding nut attached to the vertical segment 233 of the second plate 12a, which is rearranged as a result of modification with Silcox with respect to claim 1 to abut against the interior surface 214a of the first plate 212, 214) configured to engage the threaded bolt (Feenstra: col 6, lines 12-18), the nut positioned to abut an interior surface (Feenstra: 214a, fig 11a, see annotation, the inner surface of the first plate 212, 214) of the first plate.
Regarding claim 5, wherein the lever is connected to a first rod end (Silcox: 710a, fig 8, see annotation, the end of the rod 710 coupled to the lever 714) of the rod, and wherein the lever comprises a free end (Silcox: 714a, fig 8, see annotation, the distal free end of the lever 714) and a cam surface (Silcox: 716, fig 8), the cam surface engaged with the second plate (Silcox: see Figure 7), the free end actionable relative to the second plate (Silcox: see Figures 6 and 8, see col 11, lines 16-25).
Regarding claim 6, wherein the lever is pivotably connected to the first rod end by a pin (Silcox: 732, fig 8, col 10, lines 63-66), and wherein the lever rotates about the pin between an open position and a closed position (Silcox: see Figure 8, see col 11, lines 2-5).
Regarding claim 7, wherein in the closed position, the rod is pulled towards the second plate and the cam surface pushes the second plate towards the first plate (Silcox: see Figure 8, see col 11, lines 2-5).
Regarding claim 8, wherein a rotational axis (Silcox: 737, fig 8) of the lever is eccentric relative to a periphery of the cam surface (Silcox: see Figure 8, see col 10, lines 63-66).
Regarding claim 9, wherein the bracket bar is configured to extend transverse to the beam (Feenstra: see Figure 10).
Regarding claim 13, wherein the beam comprises a flange (Feenstra: 141, fig 1, see annotation, the bottom flange of the beam 14), a web (Feenstra: 142, fig 1, see annotation, the middle web of the beam 14) extending perpendicularly from the flange, and a rim (Feenstra: 143, fig 1, see annotation, the top rim of the beam 14).
Regarding claim 14, wherein the second end (Feenstra: 212a, fig 11a, see annotation, the upper end of the angularly extending portion 212 of the first plate 212, 214) of the first plate is positioned atop the rim (Feenstra: see Figures 1 and 10).
Regarding claim 15, wherein a plate opening (Silcox: 422, fig 4) is formed through the first plate between the first end and the second end (Feenstra: see Figure 11a; Silcox: see Figure 4), and wherein the second plate defines a first plate end (Feenstra: 230, fig 12a, as modified by, Silcox: 430, fig 4) extending through the plate opening (Silcox: see Figures 5a and 5b, see col 6, lines 54-61).

Claims 10-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (US 9,004,422 B2) in view of Silcox et al.                  (US 8,413,734 B2), hereinafter Silcox, and Chong (US 10,173,088 B2).

Regarding claim 10, Feenstra, as modified by Silcox with respect to claim 1, teaches the fire sprinkler support assembly, wherein the first plate comprises a hanger member (Feenstra: 204, fig 11a) oriented at the first end.
Feenstra, as modified by Silcox with respect to claim 1, does not teach the fire sprinkler support assembly, wherein the hanger member comprises a first parallel wall and a second parallel wall, a hanger opening formed through each of the first parallel wall and the second parallel wall, the bracket bar extending through each of the hanger openings.
Chong teaches a fire sprinkler support assembly (300, fig 1A) comprising: a beam (340, fig 1A); a bracket bar (320, fig 1A) configured to extend transverse to the beam (see Figure 1A); and a bracket assembly (330, fig 4) coupled to an end of the bracket bar (see Figure 1A), the bracket assembly comprises a first plate (3310, fig 4), wherein the first plate comprises a hanger member (3301, fig 4), the hanger member disposed at a first end (3310a, fig 4, see annotation, the upper end of the first plate 3310) of the first plate distal to the beam (see Figure 4), the hanger member comprising a first parallel wall (3305, fig 4) and a second parallel wall (3304, fig 4), a hanger opening (3306, fig 4) formed through each of the first parallel wall and the second parallel wall (see Figure 4), the bracket bar extending through each of the hanger openings (see Figure 1).





    PNG
    media_image7.png
    525
    263
    media_image7.png
    Greyscale



[AltContent: connector][AltContent: textbox (3310a – First End)]







Chong is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the hanger member (Feenstra: 204, fig 11a) as a hanger member (Chong: 3301, fig 4) comprising a first parallel wall (Chong: 3305, fig 4) and a second parallel wall (Chong: 3304, fig 4), wherein a hanger opening (3306, fig 4) is formed through each of the first parallel wall and the second parallel wall (Chong: see Figure 4), wherein the bracket bar extends through each of the hanger openings (Chong: see Figure 1), as taught by Chong.  The motivation would have been to more securely enclose the support bar with the parallel walls of the hanger member for enhanced attachment.  Therefore, it would have been obvious to combine Feenstra, Silcox, and Chong to obtain the invention as specified in claim 10.
Regarding claim 11, wherein: the hanger member further comprises a transverse wall (Chong: 3307, fig 4) connecting the first parallel wall to the second parallel wall, a fastener (Feenstra: 210, fig 10, as modified by, Chong: 3309, fig 4, col 5, lines 15-22) extending through the transverse wall and engaging the bracket bar to couple the bracket bar to the hanger member (Feenstra: see Figure 10, see col 5, lines 61-63; Chong: see Figures 1 and 4, see col 5, lines 15-22).
Regarding claim 12, wherein the fastener comprises a bolt (Feenstra: 210a, fig 10, see annotation, the bolt of the wing bolt 210, also see Figure 8) and a wingnut (Feenstra: 210b, fig 10, see annotation, the wingnut of the wing bolt 210, also see Figure 8).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (US 9,004,422 B2) in view of Silcox et al. (US 8,413,734 B2), hereinafter Silcox, and Carraro et al. (US 4,723,749), hereinafter Carraro.
Regarding claim 16, Feenstra, as modified by Silcox with respect to claim 1, does not teach the fire sprinkler support assembly, wherein: the bracket assembly further comprises a seating frame extending from the second end of the first plate, the seating frame including a first member disposed on the first side of the beam and a second member disposed on the second side of the beam.
Carraro teaches a support assembly (22, 29, 30, 31, 76, fig 4) comprising: a beam (76, fig 4) defining a first side (76a, fig 4, see annotation, the right side of the beam 76 in Figure 4) and a second side (76b, fig 4, see annotation, the left side of the beam 76 in Figure 4); and a bracket assembly (29, 30, 31, fig 4) comprising a first plate (30, fig 4), the first plate having a first end (30a, fig 1, the upper end of the vertical portion 30) and a second end (30b, fig 1, the lower end of the vertical portion 30) coupled to the beam; wherein the beam comprises a flange (761, fig 5, see annotation, the bottom flange of the beam 76), a web (762, fig 5, see annotation, the middle web of the beam 76) extending perpendicularly from the flange, and a rim (77, fig 5), and wherein the second end of the first plate is positioned atop the rim (see Figure 4); wherein: the bracket assembly further comprises a seating frame (31, fig 4) extending from the second end of the first plate (see Figure 4); the seating frame comprises a first member (75, fig 4) disposed on the first side of the beam and a second member (741, fig 4, see annotation, the left side member of the U-shaped spring tab 74) disposed on the second side of the beam (see Figures 4 and 5).


    PNG
    media_image8.png
    492
    275
    media_image8.png
    Greyscale


[AltContent: arrow]
    PNG
    media_image9.png
    292
    217
    media_image9.png
    Greyscale
[AltContent: arrow][AltContent: textbox (30a– First End)]
[AltContent: textbox (30b– Second End)][AltContent: arrow]
[AltContent: textbox (741 – Second Member)][AltContent: textbox (742 – Third Member)][AltContent: textbox (762 – Web)][AltContent: connector]
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (761 – Flange)][AltContent: arrow][AltContent: textbox (76a – First Side)][AltContent: arrow]
[AltContent: textbox (74a – Bent Section)][AltContent: textbox (75b – Free End)]
[AltContent: textbox (76a – First Side)]
[AltContent: textbox (76b – Second Side)]

Carraro is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the seating structure (Feenstra: 222, 224, fig 11a) as a seating frame (Carraro: 31, fig 4) extending from the second end (Feenstra: 214a, fig 11a, see annotation) of the first plate (Feenstra: 96, fig 6), wherein the second end of the first plate is positioned atop the rim (Carraro: see Figure 4), wherein the seating frame comprises a first member (Carraro: 75, fig 4) disposed on the first side of the beam and a second member (Carraro: 741, fig 4, see annotation) disposed on the second side of the beam (Carraro: see Figures 4 and 5), as taught by Carraro.  The motivation would have been to allow the seating structure to be conveniently and adjustably positioned along the beam by straddling the beam without the need of a screw.  Therefore, it would have been obvious to combine Feenstra, Silcox, and Carraro to obtain the invention as specified in claim 16.
Regarding claim 17, wherein; the seating frame further comprises a third member (Carraro: 742, fig 4, see annotation, the right side member of the U-shaped spring tab 74); and the third member is disposed on the second side of the beam (Carraro: see Figure 4).
Regarding claim 18, wherein the second plate defines a lower section (Feenstra: 236, 238, fig 12a) comprising a free end (Feenstra: 238a, fig 12a, see annotation, the free end of the lower portion 238), the free end of the lower section positionable on the second side of the beam (Feenstra: see Figures 1 and 10; Carraro: see Figure 4).
Regarding claim 19, wherein the second member comprises one of a bent section and a curved section (Carraro: 74a, fig 4, see annotation, the bent section 74a of the second member 74 receiving the rim 77 of the beam 76) extendable over a rim (Carraro: 77, fig 4) of the beam, the one of the bent section and the curved section configured to support the bracket assembly on the beam (Carraro: see Figure 4).
Regarding claim 20, wherein the lower section of the second plate is substantially flat (Feenstra: see Figures 12a and 12b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 8-12, 16, and 18-20 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/702,111 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other.  In particular, the limitations of claims 1-5, 8-12, 16, and 18-20 of the present application can be found in or rendered obvious by claims 1-20 of copending Application No. 17/702,111.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6 and 7 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/702,111 (reference application) in view of Silcox et al. (US 8,413,734 B2), hereinafter Silcox.
Although the claims at issue are not identical, they are not patentably distinct from each other.  In particular, claims 1-20 of copending Application No. 17/702,111 (reference application) disclose all limitations of claims 6 and 7 of the present application except for the lever pivotably connected to the first rod end by a pin.
Silcox teaches a lever (714, fig 8) pivotably connected to a first rod end (710a, fig 8, see annotation) of a rod (710, fig 8) by a pin (Silcox: 732, fig 8, col 10, lines 63-66).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to pivotably connect the lever to the first rod end of claims 1-20 of copending Application No. 17/702,111 by a pin (Silcox: 732, fig 8, col 10, lines 63-66) as taught by Silcox for the purpose of facilitating convenient pivotal movement of the lever of claims 1-20 of copending Application No. 17/702,111.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 13-15 and 17 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/702,111 (reference application) in view of Carraro et al. (US 4,723,749), hereinafter Carraro.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-20 of copending Application No. 17/702,111 (reference application) disclose all limitations of claims 13-15 of the present application except for the beam comprising a flange and a web extending perpendicularly from the flange.
Carraro teaches a beam (76, fig 4) comprising a flange (761, fig 5, see annotation, the bottom flange of the beam 76), and a web (762, fig 5, see annotation, the middle web of the beam 76) extending perpendicularly from the flange.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the beam of claims 1-20 of copending Application No. 17/702,111 with a flange (Carraro: 761, fig 5, see annotation, the bottom flange of the beam 76), and a web (Carraro: 762, fig 5, see annotation, the middle web of the beam 76) extending perpendicularly from the flange as taught by Carraro for the purpose of providing appropriate support to the bracket assembly of claims 1-20 of copending Application No. 17/702,111.
With respect to claim 17 of the present application, claims 1-20 of copending Application No. 17/702,111 (reference application) do not disclose the seating frame further comprising a third member disposed on the second side of the beam.
Carrao teaches a seating frame (31, fig 4) comprising a first member (75, fig 4) disposed on a first side (76a, fig 4, see annotation) of a beam (76, fig 4), a second member (741, fig 4, see annotation, the left side member of the U-shaped spring tab 74) disposed on a second side (76b, fig 4, see annotation) of the beam, and a third member (742, fig 4, see annotation, the right side member of the U-shaped spring tab 74) disposed on the second side of the beam.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the seating frame of claims 1-20 of copending Application No. 17/702,111 with a third member (Carraro: 742, fig 4, see annotation, the right side member of the U-shaped spring tab 74) disposed on the second side of the beam as taught by Carraro for the purpose of more securely attach the bracket assembly to the beam of claims 1-20 of copending Application No. 17/702,111.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631